Citation Nr: 1431492	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  14-10 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to May 1982. 

This appeal to the Board of Veterans' Appeals (Board) is from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

As support for his claims, the Veteran testified at a Travel Board hearing in June 2014 before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claims, additional development is required.

During his June 2014 hearing, the Veteran testified that he received treatment off and on from VA medical centers from approximately 1982 or 1986 to 2000, but exclusively from 2000 forward.  He states he received treatment at St. Alexius Medical Center and QTR in Bismarck, North Dakota, and is currently receiving treatment at the Fort Meade Medical Center in North Dakota.  While some VA treatment records dated from 1999 to 2012 have been associated with the claims file, it is unclear if there are additional records available dated from 1982 to the current date.  If so, any pertinent reports not of record should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

VA medical opinions are needed for the Veteran's claims as well.  During the June 2014 hearing, the Veteran stated that he injured his back during his dog handling experiences, and also as a result of a truck accident where he went into a ditch and the truck went backwards.  He added he started to experience back pain, sought treatment, and was placed on light duty.  Additionally, he testified that his bilateral hearing loss was aggravated during his military service and that he has suffered from tinnitus, characterized by ringing in the ears, since his service on a continuous basis.  He attributes his hearing loss and tinnitus to acoustic trauma from gunfire and training explosives, as well as aircraft noise.  

Turing first to the Veteran's claim for a back disorder, VA treatment records dated in June 2007 show the Veteran complained of low back pain.  He was diagnosed with small marginal osteophytes of L2-L5 vertebrae and mild dextroscoliosis of the spine.  More recently, January 2012 VA treatment records show the Veteran received epidural injections into his spine for pain.  However, while the VA treatment records show a history of low back pain, diagnosed as small marginal osteophytes of L2-L5 vertebrae and mild dextroscoliosis of the spine, they do not contain a medical nexus opinion concerning the etiology of any currently diagnosed back disorders.  Thus, a medical opinion is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).

Concerning his claims for bilateral hearing loss and tinnitus, VA treatment records do not show any post-service treatment for these disorders.  However, the Veteran's January 1978 entrance examination notes possible right ear hearing loss.  There is also a notation indicating the Veteran was rejected from the United States Air Force Academy in 1974 due to hearing instability.  Therefore, the Board finds that a bilateral hearing loss disability was noted at service entrance.  See 38 U.S.C.A. §§ 1111, 1153; Smith v. Shinseki, 24 Vet. App. 40 (2010).

As such, the remaining question is whether the Veteran's preexisting bilateral hearing loss was aggravated by his active duty service.  In this regard, additional evidence and clarification is needed.  The Veteran's lay statements are competent and credible evidence of his in-service symptomatology.  Concerning this, a treatment note from the Ear, Nose and Throat clinic, dated in January 1979, provided a diagnosis of mild high frequency sensorineural hearing loss in the left ear, and moderate sensorineural hearing loss in the right ear.  Finally, a January 1979 Physical Profile Serial Report indicated the Veteran was required to wear ear protection while working in hazardous noise areas.  A separation examination is not of record and the RO has determined that it is unavailable.  

In April 2012, the Veteran was scheduled for a VA audiological examination.  The VA examiner confirmed a diagnosis of bilateral hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  The VA examiner also stated that the Veteran clearly had significant hearing loss on his entrance examination.  The examiner concluded, however, that an opinion as to whether the Veteran's bilateral hearing loss was aggravated by his military service could not be provided without resort to mere speculation because without a separation examination, it is impossible to determine whether the Veteran's hearing loss was aggravated beyond the natural progression by his active military service.  The VA examiner did not offer any additional rationale as to why an opinion was not possible.  

The Board notes that a conclusion that an etiological opinion cannot be offered without speculation may be sufficient if it is supported by a rationale and based on consideration of all available and procurable evidence, as opposed to the limitations of the individual examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  In this case the 2012 VA opinion was based on the absence of a separation examination report.  The receipt of additional medical evidence, potentially dated from the 1980's through the present, might assist the examiner with rendering a more complete opinion, however.  Thus, additional action is warranted.  

Finally, with respect to the Veteran's claim for tinnitus, the April 2012 VA examiner confirmed a diagnosis and determined that it is at least as likely as not a symptom associated with hearing loss.  The claim for service connection for tinnitus is inextricably intertwined with the claim for service connection for bilateral hearing loss disability and cannot be decided until a decision is made with regard to that claim.  Thus, the tinnitus claim is remanded pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet App 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any relevant VA treatment records from the VAMCs in Bismarck or Fort Meade, North Dakota concerning the issues on appeal dated from the 1980s to the present.

2.  When the foregoing development is completed, schedule the Veteran for VA examination concerning his back disorder.  The claims folder should be made available to and reviewed by the examiner.  All necessary studies and tests should be conducted.  

The examiner should identify all current low back disorders found to be present.  

For any current back disorder, an opinion should be provided as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.

3.  Then, schedule the Veteran for a hearing loss evaluation to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims file, as well as any relevant records contained in Virtual VA, should be made available to and be reviewed by the examiner in conjunction with the evaluation.  The examiner is requested to review the claims file, to include all pertinent records such as the Veteran's service treatment records, post-service medical records, VA examination reports, and statements. 

After a review of the claims file, the examiner should opine as to the following:

(a.) whether it is at least as likely as not that the Veteran's pre-existing bilateral hearing loss disorder increased in severity during service [NOTE: Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient; the underlying condition itself, as contrasted with mere symptoms, must have worsened.]; and

(b.) if so, was the increase in severity clearly and unmistakably (obvious or undebatable) due to the natural progress of the disease?

(c.) is it at least as likely as not (50 percent or greater probability) that tinnitus related to the Veteran's service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  It is noted that the Veteran is competent to report that he experienced tinnitus during service.

A comprehensive rationale must be provided for all opinions rendered, and the examiner should discuss any relevant evidence of record. 

If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.

4.  Readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



